Citation Nr: 0947731	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  04-42 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for pes planus (flat 
feet).

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to an increased rating for patello-femoral 
pain syndrome and degenerative joint disease (DJD) of the 
left knee, currently evaluated as 10-percent disabling.

4.  Entitlement to an initial compensable rating, prior to 
April 6, 2007, for gastroesophageal reflux disease (GERD), 
and a rating higher than 10 percent since.

5.  Entitlement to an initial rating higher than 10 percent, 
prior to March 18, 2009, for aortic valve replacement, and a 
rating higher than 30 percent since that date (except in the 
interim when the Veteran had a temporary 100 percent rating).  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Marine Corps 
from December 1993 to September 1997 and in the U. S. Army 
from March 1998 to May 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The Veteran had hearings at the RO in September 2005, April 
2006, and August 2009.  The most recent hearing was before 
the undersigned Veterans Law Judge (Travel Board hearing).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




REMAND

It is initially worth noting that a March 2007 RO decision 
denied two additional claims - for service connection for 
major depressive disorder secondary to the service-connected 
aortic valve replacement, and for post bypass pump syndrome, 
including memory loss, headaches, and blurred vision, also 
secondary to the aortic valve replacement.  And although the 
Veteran submitted a timely notice of disagreement (NOD) in 
April 2007 in response to that decision denying those 
additional claims, and received a statement of the case (SOC) 
concerning those claims in September 2009, there is no 
indication he then filed a timely substantive appeal (e.g., a 
VA Form 9 or equivalent statement) to perfect his appeal to 
the Board concerning these additional issues.  38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.302, 20.303, 20.304, 20.305, 
20.306 (2009).

As indicated during the most recent hearing, however, the 
Veteran still has time to perfect an appeal to the Board 
concerning several other claims.  He was notified in July 
2003 that service connection had been granted for aortic 
insufficiency with chest pain syndrome.  A 10 percent rating 
was assigned, retroactively effective to May 2003.  In 
October 2003, he indicated this disability was worse, and to 
support this claim he submitted additional medical records.  
The RO has since increased the rating for this disability to 
30 percent, as of March 18, 2009, but he has continued to 
request an even higher rating (see AB v. Brown, 6 Vet. App. 
35, 38-39 (1993)), and a SOC has not been issued.  And after 
receiving a SOC concerning this claim, he must be given time 
to perfect his appeal to the Board by submitting a timely 
substantive appeal (VA Form 9 or equivalent).  The Court has 
indicated the appropriate disposition in this circumstance is 
to remand, rather than merely refer, the claim.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  



Other records show that, in the March 2007 decision already 
mentioned, the RO granted service connection for GERD and 
assigned an initial noncompensable (i.e., 0 percent) rating 
retroactively effective from April 28, 2006.  The month after 
the decision granting that claim the Veteran's representative 
argued the Veteran is entitled to a higher initial rating for 
this condition.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  The representative's statement is tantamount 
to a timely NOD regarding the initial noncompensable rating 
assigned for the GERD in the March 2007 decision.  38 C.F.R. 
§ 20.201.  See also Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002).  The RO has since increased the rating for his 
condition to 10 percent, as of April 6, 2007, but the Veteran 
has continued to appeal for an even higher rating (see AB, 
supra), and a SOC has not been issued.  He also has not been 
given an opportunity to perfect an appeal to the Board 
concerning this additional claim by filing a timely 
substantive appeal (VA Form 9 or equivalent).  See Manlincon, 
supra.

Also, in a January 2008 rating action the Veteran was denied 
service connection for a right knee disability and an 
increased rating for his left knee disability.  The next 
month, so well within the one year allowed to appeal that 
decision, he requested to reopen his claims for these 
disabilities.  His petition to reopen these claims was 
tantamount to a timely NOD with the RO's January 2008 
decision denying these claims.  38 C.F.R. § 20.201.  See also 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  But he 
again has not been provided a SOC or given an opportunity to 
perfect an appeal to the Board concerning these additional 
claims by filing a timely substantive appeal (VA Form 9 or 
equivalent).  So they, too, must be remanded rather than 
merely referred.  See again Manlincon, supra.



The Veteran is also claiming entitlement to service 
connection for pes planus.  Pes planus (or flat feet as the 
condition is more commonly known) was diagnosed during his 
military service, and he was treated for foot-related 
complaints on various occasions while in service.  The VA 
examiner that evaluated the Veteran in January 2003 did not 
provide a medical nexus opinion concerning the etiology of 
the pes planus, including especially in terms of whether it 
is attributable to the Veteran's military service (i.e., an 
acquired or post-traumatic disorder) or, instead, 
due to other unrelated factors (e.g., congenital or 
hereditary).  Generally, a congenital disease or defect is 
not service connectable as a matter of express VA regulation.  
38 C.F.R. §§ 3.303(c), 4.9.  The only possible exception is 
if there is evidence of additional disability due to 
aggravation during service of the congenital disease, but not 
defect, by superimposed disease or injury.  VAOPGCPREC 82-90; 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; 
and VAOPGCPREC 11-99.  So medical comment is needed to assist 
in making this important determination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).

Lastly, in April 2007 the Veteran requested VA vocational 
rehabilitation.  His vocational rehabilitation folder should 
be obtained and associated with the claims file for 
consideration in his appeal.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Obtain the Veteran's vocational 
rehabilitation folder.  Associated this 
folder with his claims file for 
consideration in this appeal.



2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his pes planus, especially in terms of 
whether it is at least as likely as not 
(that is, 50 percent or more probable) 
attributable to his military service 
(i.e., an acquired or post-traumatic 
disorder) or, instead, more likely due to 
other unrelated factors (e.g., congenital 
or hereditary).  If determined to be 
congenital/hereditary, so necessarily pre-
dating the Veteran's military service, 
then the examiner should also indicate 
whether the Veteran has additional 
disability from aggravation of this 
condition during his military service by 
superimposed disease or injury.

To assist in making this important 
determination, the claims file, including 
a complete copy of this remand, must be 
made available to the designated examiner 
for review of the pertinent medical and 
other history.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

3.  Send the Veteran a SOC concerning his 
claims for service connection for a right 
knee disorder and for higher ratings for 
aortic valve replacement, left knee 
disability, and GERD.  Advise him that he 
still needs to file a timely substantive 
appeal (VA Form 9 or equivalent) in 
response to the SOC to perfect an appeal 
to the Board concerning these additional 
claims.  38 C.F.R. §§ 20.200,  20.302(b).  
If, and only if, he perfects a timely 
appeal of these additional claims should 
they be returned to the Board for further 
appellate consideration.



4.  Readjudicate the claim for service 
connection for pes planus in light of the 
additional evidence, including the medical 
opinion obtained from the VA examination.  
If this claim is not granted to the 
Veteran's satisfaction, send him a 
supplemental SOC (SSOC) concerning this 
claim and give him an opportunity to 
respond to it before returning this claim 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


